















QUALCOMM Incorporated


2006 Long-Term Incentive Plan



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
 
Page
 
 
 
 
 
1.
Establishment, Purpose and Term of Plan
1


 
1.1
Establishment
1


 
1.2
Purpose
1


 
1.3
Term of Plan
1


2.
Definitions and Construction
1


 
2.1
Definitions
1


 
2.2
Construction
8


3.
Administration
8


 
3.1
Administration by the Committee
8


 
3.2
Authority of Officers
8


 
3.3
Administration with Respect to Insiders
8


 
3.4
Committee Complying with Section 162(m)
9


 
3.5
Powers of the Committee
9


 
3.6
Indemnification
10


 
3.7
Arbitration
10


 
3.8
Repricing Prohibited
11


4.
Shares Subject to Plan
11


 
4.1
Maximum Number of Shares Issuable
11


 
4.2
Adjustments for Changes in Capital Structure
12


5.
Eligibility and Award Limitations
12


 
5.1
Persons Eligible for Awards
12


 
5.2
Participation
12


 
5.3
Incentive Stock Option Limitations
13


 
5.4
Award Limits
13


6.
Terms and Conditions of Options
14


 
6.1
Exercise Price
14


 
6.2
Exercisability and Term of Options
15


 
6.3
Payment of Exercise Price
15


 
6.4
Effect of Termination of Service
16


 
6.5
Transferability of Options
16


7.
Terms and Conditions of Stock Appreciation Rights
17








i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
Page
 
 
 
 
 
 
7.1
Types of SARs Authorized
17


 
7.2
Exercise Price
17


 
7.3
Exercisability and Term of SARs
17


 
7.4
Deemed Exercise of SARs
17


 
7.5
Effect of Termination of Service
18


 
7.6
Nontransferability of SARs
18


8.
Terms and Conditions of Restricted Stock Awards
18


 
8.1
Types of Restricted Stock Awards Authorized
18


 
8.2
Purchase Price
18


 
8.3
Purchase Period
18


 
8.4
Vesting and Restrictions on Transfer
18


 
8.5
Voting Rights; Dividends and Distributions
19


 
8.6
Effect of Termination of Service
19


 
8.7
Nontransferability of Restricted Stock Award Rights
19


9.
Terms and Conditions of Performance Awards
19


 
9.1
Types of Performance Awards Authorized
20


 
9.2
Initial Value of Performance Shares and Performance Units
20


 
9.3
Establishment of Performance Period, Performance Goals and Performance Award
Formula
20


 
9.4
Measurement of Performance Goals
20


 
9.5
Settlement of Performance Awards
21


 
9.6
Voting Rights; Dividend Equivalent Rights and Distributions
21


 
9.7
Effect of Termination of Service
22


 
9.8
Nontransferability of Performance Awards
22


10.
Terms and Conditions of Restricted Stock Unit Awards
23


 
10.1
Grant of Restricted Stock Unit Awards
23


 
10.2
Vesting
23


 
10.3
Voting Rights, Dividend Equivalent Rights and Distributions
23


 
10.4
Effect of Termination of Service
24


 
10.5
Settlement of Restricted Stock Unit Awards
24


 
10.6
Nontransferability of Restricted Stock Unit Awards
24






ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
Page
 
 
 
 
 
11.
Deferred Compensation Awards
24


 
11.1
Establishment of Deferred Compensation Award Programs
24


 
11.2
Terms and Conditions of Deferred Compensation Awards
25


12.
Other Stock-Based Awards
26


13.
Effect of Change in Control on Options and SARs
26


 
13.1
Accelerated Vesting
26


 
13.2
Assumption or Substitution
27


 
13.3
Effect of Change in Control on Awards Other Than Options and SARs
27


14.
Compliance with Securities Law
27


15.
Tax Withholding
28


 
15.1
Tax Withholding in General
28


 
15.2
Withholding in Shares
28


16.
Amendment or Termination of Plan
28


17.
Miscellaneous Provisions
28


 
17.1
Repurchase Rights
28


 
17.2
Provision of Information
29


 
17.3
Rights as Employee, Consultant or Director
29


 
17.4
Rights as a Stockholder
29


 
17.5
Fractional Shares
29


 
17.6
Severability
29


 
17.7
Beneficiary Designation
29


 
17.8
Unfunded Obligation
30


French Addendum
31








iii

--------------------------------------------------------------------------------



QUALCOMM Incorporated
2006 Long-Term Incentive Plan




1.Establishment, Purpose and Term of Plan.
1.1Establishment. The QUALCOMM Incorporated 2006 Long-Term Incentive Plan (the
“Plan”) was adopted December 5, 2005, and approved by the stockholders of the
Company on March 7, 2006. The Plan is a restatement of the Company's 2001 Stock
Option Plan. The Plan is also a successor to the Company's 1991 Stock Option
Plan and the Company's 2001 Non‑Employee Directors' Stock Option Plan and its
predecessor plan (the “Prior Plans”) and the source of shares for the Company's
Executive Retirement Matching Contribution Plan (“ERMCP”). This amendment and
restatement of the Plan is adopted December 2, 2012 and approved by the
stockholders of the Company on March 5, 2013.
1.2Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract and retain the best qualified personnel to perform services for the
Participating Company Group, by motivating such persons to contribute to the
growth and profitability of the Participating Company Group, by aligning their
interests with interests of the Company's stockholders, and by rewarding such
persons for their services by tying a significant portion of their total
compensation package to the success of the Company. The Plan seeks to achieve
this purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Awards, Performance Shares, Performance Units,
Restricted Stock Units, Deferred Compensation Awards and other Stock-Based
Awards as described below. The Plan is also a source for the issuance of shares
pursuant to the ERMCP.
1.3Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, Awards shall not be granted later
than March 7, 2018. The Company intends that the Plan comply with Section 409A
of the Code (including any amendments to or replacements of such section), and
the Plan shall be so construed.
2.Definitions and Construction.
2.1Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
(a)“Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities. For this purpose, the term



1

--------------------------------------------------------------------------------



“control” (including the term “controlled by”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of the relevant entity, whether through the ownership of voting
securities, by contract or otherwise; or shall have such other meaning assigned
such term for the purposes of registration on Form S‑8 under the Securities Act.
(b)“Award” means any Option, SAR, Restricted Stock Award, Performance Share,
Performance Unit, Restricted Stock Unit or Deferred Compensation Award or other
Stock-Based Award granted under the Plan or an award of shares pursuant to the
ERMCP.
(c)“Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant.
(d)“Board” means the Board of Directors of the Company.
(e)A “Change in Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, a “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company's voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of a Transaction described in Section 2.1(z)(iii),
the corporation or other business entity to which the assets of the Company were
transferred (the “Transferee”), as the case may be. The Board shall determine in
its discretion whether multiple sales or exchanges of the voting securities of
the Company or multiple Ownership Change Events are related. Notwithstanding the
preceding sentence, a Change in Control shall not include a Spinoff Transaction.
(f)“Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
(g)“Committee” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board. If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers. The Committee shall have the exclusive authority to
administer the Plan and shall have all of the powers granted herein, including,
without limitation, the power to amend or terminate the Plan at any time,
subject to the terms of the Plan and any applicable limitations imposed by law.
(h)“Company” means QUALCOMM Incorporated, a Delaware corporation, or any
Successor.
(i)“Consultant” means a person engaged to provide consulting or



2

--------------------------------------------------------------------------------



advisory services (other than as an Employee or a member of the Board) to a
Participating Company.
(j)“Deferred Compensation Award” means an Award of Stock Units granted to a
Participant pursuant to Section 11 of the Plan.
(k)“Director” means a member of the Board or of the board of directors of any
Participating Company.
(l)“Disability” means the Participant has been determined by the long-term
disability insurer of the Participating Company Group as eligible for disability
benefits under the long-term disability plan of the Participating Company Group
or the Participant has been determined eligible for Supplemental Security Income
benefits by the Social Security Administration of the United States of America;
provided, however that with respect to Nonemployee Director Awards, “Disability”
means the Participant has been determined eligible for Supplemental Security
Income benefits by the Social Security Administration of the United States of
America and also means the inability of the Participant, in the opinion of a
qualified physician acceptable to the Company, to perform the duties of the
Participant's position with the Participating Company Group because of sickness
or other physical or mental incapacity.
(m)“Dividend Equivalent” means a credit, made at the discretion of the Committee
or as otherwise provided by the Plan, to the account of a Participant in an
amount equal to the cash dividends paid on one share of Stock for each share of
Stock represented by an Award held by such Participant.
(n)“Employee” means any person treated as an employee (including an Officer or a
member of the Board who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a member of the Board nor payment of
a director's fee shall be sufficient to constitute employment for purposes of
the Plan. The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual's employment or termination of employment,
as the case may be. For purposes of an individual's rights, if any, under the
Plan as of the time of the Company's determination, all such determinations by
the Company shall be final, binding and conclusive, notwithstanding that the
Company or any court of law or governmental agency subsequently makes a contrary
determination.
(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)“Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:



3

--------------------------------------------------------------------------------



(i)Except as otherwise determined by the Committee as permitted under this
Section 2.1(p), if, on such date, the Stock is listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be the closing price of a share of Stock as quoted on such national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable, and, if there is no such closing price on the day of
determination, the Fair Market Value of a share of Stock under this Section
2.1(p)(i) shall be the closing price of a share of Stock on the next trading day
following the day of determination.
(ii)Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value on the basis of the closing, high, low or
average sale price of a share of Stock or the actual sale price of a share of
Stock received by a Participant, on such date, the preceding trading day, the
next succeeding trading day or an average determined over a period of trading
days; provided, however, that, for purposes of determining the exercise price of
Options (under Section 6.1) or SARs (under Section 7.2), the Fair Market Value
shall not be less than the Fair Market Value determined under Section 2.1(p)(i).
The Committee may vary its method of determination of the Fair Market Value as
provided in this Section for different purposes under the Plan.
(iii)If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.
(q)“Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.
(r)“Insider” means an Officer, a Director or any other person whose transactions
in Stock are subject to Section 16 of the Exchange Act.
(s)“Non-Control Affiliate” means any entity in which any Participating Company
has an ownership interest and which the Committee shall designate as a
Non-Control Affiliate.
(t)“Nonemployee Director” means a Director who is not an Employee.
(u)“Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.
(v)“Normal Retirement Age” means the date on which a Participant has attained
the age of sixty (60) years and has completed ten years of continuous Service;
provided, however, that with respect to Nonemployee Director Awards, “Normal
Retirement



4

--------------------------------------------------------------------------------



Age” means the date on which a Participant has attained the age of seventy (70)
years and has completed nine years of continuous Service.
(w)“Officer” means any person designated by the Board as an officer of the
Company.
(x)“Option” means the right to purchase Stock at a stated price for a specified
period of time granted to a Participant pursuant to Section 6 of the Plan. An
Option may be either an Incentive Stock Option or a Nonstatutory Stock Option.
(y)“Option Expiration Date” means the date of expiration of the Option's term as
set forth in the Award Agreement.
(z)An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all, as determined by the Board in
its discretion, of the assets of the Company; or (iv) a liquidation or
dissolution of the Company.
(aa)“Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.
(bb)    “Participant” means any eligible person who has been granted one or more
Awards.
(cc)    “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.
(dd)    “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.
(ee)    “Performance Award” means an Award of Performance Shares or Performance
Units.
(ff)    “Performance Award Formula” means, for any Performance Award, a formula
or table established by the Committee pursuant to Section 9.3 of the Plan which
provides the basis for computing the value of a Performance Award at one or more
threshold levels of attainment of the applicable Performance Goal(s) measured as
of the end of the applicable Performance Period.
(gg)    “Performance Goal” means a performance goal established by the Committee
pursuant to Section 9.3 of the Plan.
(hh)    “Performance Period” means a period established by the Committee
pursuant to Section 9.3 of the Plan at the end of which one or more Performance



5

--------------------------------------------------------------------------------



Goals are to be measured.
(ii)    “Performance Share” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive a payment
equal to the value of a Performance Share, as determined by the Committee, based
on performance.
(jj)    “Performance Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive a payment
equal to the value of a Performance Unit, as determined by the Committee, based
upon performance.
(kk)    “Restricted Stock Award” means an Award of Restricted Stock.
(ll)    “Restricted Stock Unit” or “Stock Unit” means a bookkeeping entry
representing a right granted to a Participant pursuant to Section 10 or
Section 11 of the Plan, respectively, to receive a share of Stock on a date
determined in accordance with the provisions of Section 10 or Section 11, as
applicable, and the Participant's Award Agreement.
(mm)    “Restriction Period” means the period established in accordance with
Section 8.4 of the Plan during which shares subject to a Restricted Stock Award
are subject to Vesting Conditions.
(nn)    “Rule 16b‑3” means Rule 16b‑3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.
(oo)    “SAR” or “Stock Appreciation Right” means a bookkeeping entry
representing, for each share of Stock subject to such SAR, a right granted to a
Participant pursuant to Section 7 of the Plan to receive payment in any
combination of shares of Stock or cash of an amount equal to the excess, if any,
of the Fair Market Value of a share of Stock on the date of exercise of the SAR
over the exercise price.
(pp)    “Section 162(m)” means Section 162(m) of the Code.
(qq)    “Securities Act” means the Securities Act of 1933, as amended.
(rr)    “Service” means
(i)a Participant's employment or service with the Participating Company Group,
whether in the capacity of an Employee, a Director or a Consultant. A
Participant's Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders Service to the
Participating Company Group or a change in the Participating Company for which
the Participant renders such Service, provided that there is no interruption or
termination of the Participant's Service. Furthermore, only to such extent as
may be provided by the Company's leave policy, a Participant's Service with the
Participating Company Group shall not be deemed to have terminated if the
Participant takes any military leave, sick leave, or other leave of absence
approved by the Company. Notwithstanding the foregoing, a leave of absence shall
be treated as Service for purposes of vesting only to such extent as may be
provided by the Company's leave policy. The Participant's Service shall be



6

--------------------------------------------------------------------------------



deemed to have terminated either upon an actual termination of Service or upon
the entity for which the Participant performs Service ceasing to be a
Participating Company; except, and only for purposes of this Plan, if the entity
for which Participant performs Service is a Subsidiary Corporation and ceases to
be a Participating Company as a result of the distribution of the voting stock
of such Subsidiary Corporation to the shareholders of the Company, Service shall
not be deemed to have terminated as a result of such distribution. Subject to
the foregoing, the Company, in its discretion, shall determine whether the
Participant's Service has terminated and the effective date of such termination.
(ii)Notwithstanding any other provision of this Section, a Participant's Service
shall not be deemed to have terminated merely because the Participating Company
for which the Participant renders Service ceases to be a member of the
Participating Company Group by reason of a Spinoff Transaction, nor shall
Service be deemed to have terminated upon resumption of Service from the Spinoff
Company to a Participating Company. For all purposes under this Plan, and only
for purposes of this Plan, a Participant's Service shall include Service,
whether in the capacity of an Employee, Director or a Consultant, for the
Spinoff Company provided a Participant was employed by the Participating Company
Group immediately prior to the Spinoff Transaction.
In the event that the Participating Company for which Participant renders
Service ceases to be a member of the Participating Company Group by reason of a
Spinoff Transaction, the Company shall have the authority to impose any
restrictions, including but not limited to, with respect to the method of
payment of the exercise price of the Options held by such individuals, if the
Company determines that such restrictions are necessary to comply with
applicable local laws.
Further, notwithstanding the foregoing, if the Participant resides outside the
United States and the Participating Company for which the individual renders
Service ceases to be a member of the Participating Company Group by reason of a
Spinoff Transaction, the Company may consider such individual to have terminated
his or her Service if it determines that there are material adverse tax,
securities law or other regulatory consequences to the Participant, the Company
or the former Participating Company as a result of the Spinoff Transaction. In
this circumstance, the Company will, in its discretion, (i) equitably adjust the
Participant's Option to ensure that he or she maintains equivalent Option rights
over the shares of common stock of the Spinoff Company for which he or she is
employed following the Spinoff Transaction, or (ii) determine that the
Participant's Options shall fully vest and be fully exercisable and shall
terminate if not exercised prior to such Spinoff Transaction or (iii) take any
other action that, in its discretion, does not impair the rights of such
Participant with respect to the Option.
(ss)    “Spinoff Company” means a Participating Company which ceases to be such
as a result of a Spinoff Transaction.
(tt)    “Spinoff Transaction” means a transaction in which the voting stock of
an entity in the Participating Company Group is distributed to the shareholders
of a parent corporation as defined by Section 424(e) of the Code, of such
entity.
(uu)    “Stock” means the common stock of the Company, as adjusted



7

--------------------------------------------------------------------------------



from time to time in accordance with Section 4.2 of the Plan.
(vv)    “Stock-Based Awards” means any Award that is valued in whole or in part
by reference to, or is otherwise based on, the Stock, including dividends on the
Stock, but not limited to those Awards described in Sections 6 through 11 of the
Plan.
(ww)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
(xx)    “Successor” means a corporation into or with which the Company is merged
or consolidated or which acquires all or substantially all of the assets of the
Company and which is designated by the Board as a Successor for purposes of the
Plan.
(yy)    “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.
(zz)    “Vesting Conditions” mean those conditions established in accordance
with Section 8.4 or Section 10.2 of the Plan prior to the satisfaction of which
shares subject to a Restricted Stock Award or Restricted Stock Unit Award,
respectively, remain subject to forfeiture or a repurchase option in favor of
the Company upon the Participant's termination of Service.
2.2Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.
3.Administration.
3.1Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.
3.2Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election.
3.3Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b‑3.



8

--------------------------------------------------------------------------------



3.4Committee Complying with Section 162(m). While the Company is a “publicly
held corporation” within the meaning of Section 162(m), the Board may establish
a Committee of “outside directors” within the meaning of Section 162(m) to
approve the grant of any Award which might reasonably be anticipated to result
in the payment of employee remuneration that would otherwise exceed the limit on
employee remuneration deductible for income tax purposes pursuant to
Section 162(m).
3.5Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:
(a)to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock or units to be subject to
each Award;
(b)to determine the type of Award granted and to designate Options as Incentive
Stock Options or Nonstatutory Stock Options;
(c)to determine the Fair Market Value of shares of Stock or other property;
(d)to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Award Formula and Performance Goals applicable to any Award
and the extent to which such Performance Goals have been attained, (vi) the time
of the expiration of any Award, (vii) the effect of the Participant's
termination of Service on any of the foregoing, and (viii) all other terms,
conditions and restrictions applicable to any Award or shares acquired pursuant
thereto not inconsistent with the terms of the Plan;
(e)to determine whether an Award will be settled in shares of Stock, cash, or in
any combination thereof;
(f)to approve one or more forms of Award Agreement;
(g)to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;
(h)to accelerate, continue, extend or defer the exercisability or vesting of any
Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant's termination of Service;
(i)without the consent of the affected Participant and notwithstanding



9

--------------------------------------------------------------------------------



the provisions of any Award Agreement to the contrary, to unilaterally
substitute at any time a Stock Appreciation Right providing for settlement
solely in shares of Stock in place of any outstanding Option, provided that such
Stock Appreciation Right covers the same number of shares of Stock and provides
for the same exercise price (subject in each case to adjustment in accordance
with Section 4.2) as the replaced Option and otherwise provides substantially
equivalent terms and conditions as the replaced Option, as determined by the
Committee;
(j)to prescribe, amend or rescind rules, guidelines and policies relating to the
Plan, or to adopt sub-plans or supplements to, or alternative versions of, the
Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards;
(k)to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law; and
(l)to delegate to any proper Officer the authority to grant, amend, modify,
extend, cancel or renew one or more Awards, without further approval of the
Committee, to any person eligible pursuant to Section 5, other than a person
who, at the time of such grant, is an Insider; provided, however, that (i) the
exercise price per share of each such Option shall be equal to the Fair Market
Value per share of the Stock on the effective date of grant, and (ii) each such
Award shall be subject to the terms and conditions of the appropriate standard
form of Award Agreement approved by the Committee and shall conform to the
provisions of the Plan and such other guidelines as shall be established from
time to time by the Committee.
3.6Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee or as officers or employees of
the Participating Company Group, members of the Board or the Committee and any
officers or employees of the Participating Company Group to whom authority to
act for the Board, the Committee or the Company is delegated shall be
indemnified by the Company against all reasonable expenses, including attorneys'
fees, actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan, or any right granted hereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in such action,
suit or proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.
3.7Arbitration. Any dispute or claim concerning any Awards granted (or not
granted) pursuant to this Plan and any other disputes or claims relating to or
arising out of the



10

--------------------------------------------------------------------------------



Plan shall be fully, finally and exclusively resolved by binding arbitration
conducted pursuant to the Commercial Arbitration Rules of the American
Arbitration Association in San Diego, California. By accepting an Award,
Participants and the Company waive their respective rights to have any such
disputes or claims tried by a judge or jury.
3.8Repricing Prohibited. Without the affirmative vote of holders of a majority
of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Committee
shall not approve a program providing for either (a) the cancellation of
outstanding Options or SARs and the grant in substitution therefore of new
Options or SARs having a lower exercise price or (b) the amendment of
outstanding Options or SARs to reduce the exercise price thereof. This paragraph
shall not be construed to apply to the issuance or assumption of an Award in a
transaction to which Code section 424(a) applies, within the meaning of Section
424 of the Code.
4.Shares Subject to Plan.
4.1Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be 573,284,432 and shall consist of authorized but unissued
or reacquired shares of Stock or any combination thereof. The share reserve,
determined at any time, shall be reduced by the number of shares subject to
Prior Plan Options and shares issued under the ERMCP. Any shares of Stock
subject to Prior Plan Option shall again be available for issuance under the
Plan only if the Prior Plan Option is terminated or cancelled but not if it
expires. Any shares of Stock that are subject to Awards of Options or SARs
without a related Dividend Equivalent shall be counted against the limit as one
(1) share for every one (1) share granted. Any shares of Stock that are subject
to Awards (other than Options or SARs without a related Dividend Equivalent)
granted on or after March 8, 2011, shall be counted against this limit as two
(2) shares for every one (1) share granted. If an outstanding Award, excluding
Prior Plan Options, for any reason expires or is terminated or canceled without
having been exercised or settled in full, or if shares of Stock acquired
pursuant to an Award subject to forfeiture or repurchase, and shares issued
under the ERMCP, are forfeited to the Company, the shares of Stock allocable to
the terminated portion of such Award or such forfeited shares of Stock shall
again be available for issuance under the Plan. Any shares of Stock that again
become available for issuance pursuant to this Section 4.1 shall be added back
as one (1) share if such shares were subject to Options without a Dividend
Equivalent or SARs granted under the Plan or under a Prior Plan and, with
respect to any shares, as two (2) shares if such shares were subject to Awards
(other than Options without a Dividend Equivalent or SARs) granted under the
Plan or a Prior Plan and again become available pursuant to this Section 4.1 on
or after March 8, 2011. Notwithstanding anything to the contrary contained
herein: (i) shares of Stock tendered in payment of an Option shall not be added
to the aggregate plan limit described above; (ii) shares of Stock withheld by
the Company to satisfy any tax withholding obligation shall not be added to the
aggregate plan limit described above; (iii) shares of Stock that are repurchased
by the Company with Option proceeds shall not be added to the aggregate plan
limit described above; and (iv) all shares of Stock covered by an SAR, to the
extent that it is exercised and settled in



11

--------------------------------------------------------------------------------



shares of Stock, and whether or not shares of Stock are actually issued to the
Participant upon exercise of the SAR, shall be considered issued or transferred
pursuant to the Plan.
4.2Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate adjustments shall be made in the
number and kind of shares subject to the Plan and to any outstanding Awards, in
the Award limits set forth in Section 5.4, and in connection with the ERMCP, and
in the exercise or purchase price per share under any outstanding Award in order
to prevent dilution or enlargement of Participants' rights under the Plan. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” If a majority of the shares which are of the same class as the
shares that are subject to outstanding Awards are exchanged for, converted into,
or otherwise become (whether or not pursuant to an Ownership Change Event)
shares of another corporation (the “New Shares”), the Committee may unilaterally
amend the outstanding Options to provide that such Options are exercisable for
New Shares. In the event of any such amendment, the number of shares subject to,
and the exercise price per share of, the outstanding Awards shall be adjusted in
a fair and equitable manner as determined by the Board, in its discretion. Any
fractional share resulting from an adjustment pursuant to this Section 4.2 shall
be rounded down to the nearest whole number. The Committee in its sole
discretion, may also make such adjustments in the terms of any Award to reflect,
or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate, including modification of Performance
Goals, Performance Award Formulas and Performance Periods. The adjustments
determined by the Committee pursuant to this Section 4.2 shall be final, binding
and conclusive.
5.Eligibility and Award Limitations.
5.1Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors. For purposes of the foregoing sentence, “Employees,”
“Consultants” and “Directors” shall include prospective Employees, prospective
Consultants and prospective Directors to whom Awards are offered to be granted
in connection with written offers of an employment or other service relationship
with the Participating Company Group; provided, however, that no Stock subject
to any such Award shall vest, become exercisable or be issued prior to the date
on which such person commences Service.
5.2Participation. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.



12

--------------------------------------------------------------------------------



5.3Incentive Stock Option Limitations.
(a)Persons Eligible. An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee of the Company, a Parent
Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option. An Incentive Stock Option granted
to a prospective Employee upon the condition that such person become an Employee
of an ISO-Qualifying Corporation shall be deemed granted effective on the date
such person commences Service with an ISO-Qualifying Corporation, with an
exercise price determined as of such date in accordance with Section 6.1.
(b)Fair Market Value Limitation. To the extent that Options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such Options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section, Options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the Option
with respect to such stock is granted. If the Code is amended to provide for a
limitation different from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Upon exercise, shares issued pursuant to each such portion shall
be separately identified.
5.4Award Limits.
(a)Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to adjustment as provided in Section 4.2, the maximum aggregate number
of shares of Stock that may be issued under the Plan pursuant to the exercise of
Incentive Stock Options shall not exceed 226,239,821 shares. The maximum
aggregate number of shares of Stock that may be issued under the Plan pursuant
to all Awards other than Incentive Stock Options shall be the number of shares
determined in accordance with Section 4.1, subject to adjustment as provided in
Section 4.2 and further subject to the limitation set forth in Section 5.4(b)
below.
(b)Limits on Full Value Awards. Except for shares granted under the Executive
Retirement Matching Contribution Plan, any Restricted Stock Awards, Restricted
Stock Unit Awards, Performance Awards or Stock-Based Awards based on the full
value of shares of Stock (“Full Value Awards”), which vest on the basis of the
Participant's continued Service, shall not provide for vesting which is any more
rapid than annual pro rata vesting over a three (3) year period and any Full
Value Awards which vest upon the Participant's attainment of



13

--------------------------------------------------------------------------------



Performance Goals shall provide for a Performance Period of at least twelve (12)
months. There shall be no acceleration of vesting of such Full Value Awards at a
rate more rapid than annual pro rata vesting over a three (3) year period,
except in connection with death, Disability, retirement at or after Normal
Retirement Age or a Change in Control. Notwithstanding any contrary provision of
the Plan, a maximum of five percent (5%) of the shares authorized for issuance
under the Plan may be issued as Awards without regard to the limitations of this
Section 5.4(b).
(c)Section 162(m) Award Limits. The following limits shall apply to the grant of
any Award if, at the time of grant, the Company is a “publicly held corporation”
within the meaning of Section 162(m).
(i)Options and SARs. Subject to adjustment as provided in Section 4.2, no
Employee shall be granted within any fiscal year of the Company one or more
Options or Freestanding SARs which in the aggregate are for more than 3,000,000
shares of Stock reserved for issuance under the Plan.
(ii)Restricted Stock and Restricted Stock Unit Awards. Subject to adjustment as
provided in Section 4.2, no Employee shall be granted within any fiscal year of
the Company one or more Restricted Stock Awards or Restricted Stock Unit Awards,
subject to Vesting Conditions based on the attainment of Performance Goals, for
more than 1,000,000 shares of Stock reserved for issuance under the Plan.
(iii)Performance Awards. Subject to adjustment as provided in Section 4.2, no
Employee shall be granted (1) Performance Shares which could result in such
Employee receiving more than 1,000,000 shares of Stock reserved for issuance
under the Plan for each full fiscal year of the Company contained in the
Performance Period for such Award, or (2) Performance Units which could result
in such Employee receiving more than $8,000,000 for each full fiscal year of the
Company contained in the Performance Period for such Award. No Participant may
be granted more than one Performance Award for the same Performance Period.
6.Terms and Conditions of Options.
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Options may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:
6.1Exercise Price. The exercise price for each Option shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share shall be not less than the Fair Market Value of a share of Stock on
the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an



14

--------------------------------------------------------------------------------



exercise price lower than the minimum exercise price set forth above if such
Option is granted pursuant to an assumption or substitution for another option
in a manner qualifying under the provisions of Section 424(a) of the Code.
6.2Exercisability and Term of Options.
(a)Option Vesting and Exercisability. Options shall be exercisable at such time
or times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such Option; provided, however,
that (a) no Option shall be exercisable after the expiration of ten (10) years
after the effective date of grant of such Option, (b) no Incentive Stock Option
granted to a Ten Percent Owner shall be exercisable after the expiration of five
(5) years after the effective date of grant of such Option, and (c) no Option
offered or be granted to a prospective Employee, prospective Consultant or
prospective Director may become exercisable prior to the date on which such
person commences Service. Subject to the foregoing, unless otherwise specified
by the Committee in the grant of an Option, any Option granted hereunder shall
terminate ten (10) years after the effective date of grant of the Option, unless
earlier terminated in accordance with its provisions, or the terms of the Plan.
(b)Participant Responsibility for Exercise of Option. Each Participant is
responsible for taking any and all actions as may be required to exercise any
Option in a timely manner, and for properly executing any documents as may be
required for the exercise of an Option in accordance with such rules and
procedures as may be established from time to time. By signing an Option
Agreement each Participant acknowledges that information regarding the
procedures and requirements for the exercise of any Option is available upon
such Participant's request. The Company shall have no duty or obligation to
notify any Participant of the expiration date of any Option.
6.3Payment of Exercise Price.
(a)Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) provided that the Participant is an Employee, and
not an Officer or Director (unless otherwise not prohibited by law, including,
without limitation, any regulation promulgated by the Board of Governors of the
Federal Reserve System) and in the Company's sole and absolute discretion at the
time the Option is exercised, by delivery of the Participant's promissory note
in a form approved by the Company for the aggregate exercise price, provided
that, if the Company is incorporated in the State of Delaware, the Participant
shall pay in cash that portion of the aggregate exercise price not less than the
par value of the shares being acquired, (iv) by such other consideration as may
be approved by the Committee from time to time to the extent permitted by
applicable law, or (v) by any combination thereof. The Committee may at any time
or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.



15

--------------------------------------------------------------------------------



(b)Limitations on Forms of Consideration.
(i)Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company's Stock.
(ii)Payment by Promissory Note. No promissory note shall be permitted if the
exercise of an Option using a promissory note would be a violation of any law.
Any permitted promissory note shall be on such terms as the Committee shall
determine. The Committee shall have the authority to permit or require the
Participant to secure any promissory note used to exercise an Option with the
shares of Stock acquired upon the exercise of the Option or with other
collateral acceptable to the Company. Unless otherwise provided by the
Committee, if the Company at any time is subject to the regulations promulgated
by the Board of Governors of the Federal Reserve System or any other
governmental entity affecting the extension of credit in connection with the
Company's securities, any promissory note shall comply with such applicable
regulations, and the Participant shall pay the unpaid principal and accrued
interest, if any, to the extent necessary to comply with such applicable
regulations.
6.4Effect of Termination of Service.
(a)Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee, an
Option shall be exercisable after a Participant's termination of Service only
during the applicable time periods provided in the Award Agreement.
(b)Extension if Exercise Prevented by Law. Notwithstanding the foregoing, unless
the Committee provides otherwise in the Award Agreement, if the exercise of an
Option within the applicable time periods is prevented by the provisions of
Section 14 below, the Option shall remain exercisable until three (3) months (or
such longer period of time as determined by the Committee, in its discretion)
after the date the Participant is notified by the Company that the Option is
exercisable, but in any event no later than the Option Expiration Date.
(c)Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods of shares acquired upon
the exercise of the Option would subject the Participant to suit under
Section 16(b) of the Exchange Act, the Option shall remain exercisable until the
earliest to occur of (i) the tenth (10th) day following the date on which a sale
of such shares by the Participant would no longer be subject to such suit,
(ii) the one hundred and ninetieth (190th) day after the Participant's
termination of Service, or (iii) the Option Expiration Date.
6.5Transferability of Options. During the lifetime of the Participant, an Option
shall be exercisable only by the Participant or the Participant's guardian or
legal representative. Prior to the issuance of shares of Stock upon the exercise
of an Option, the Option shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer,



16

--------------------------------------------------------------------------------



assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant's beneficiary, except transfer by will or by the laws of
descent and distribution. Notwithstanding the foregoing, to the extent permitted
by the Committee, in its discretion, and set forth in the Award Agreement
evidencing such Option, a Nonstatutory Stock Option shall be assignable or
transferable subject to the applicable limitations, if any, described in the
General Instructions to Form S‑8 Registration Statement under the Securities
Act.
7.Terms and Conditions of Stock Appreciation Rights.
Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement. Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
7.1Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.
7.2Exercise Price. The exercise price for each SAR shall be established in the
discretion of the Committee; provided, however, that (a) the exercise price per
share subject to a Tandem SAR shall be the exercise price per share under the
related Option and (b) the exercise price per share subject to a Freestanding
SAR shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the SAR.
7.3Exercisability and Term of SARs.
(a)Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option.
(b)Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that no Freestanding SAR shall be exercisable after the expiration of ten (10)
years after the effective date of grant of such SAR. No SAR shall become fully
vested in a period of less than three (3) years from the date of grant, other
than in connection with a termination of Service or a Change in Control or the
case of an SAR granted to a Nonemployee Director.
7.4Deemed Exercise of SARs. If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to



17

--------------------------------------------------------------------------------



such termination or expiration and, if so exercised, would result in a payment
to the holder of such SAR, then any portion of such SAR which has not previously
been exercised shall automatically be deemed to be exercised as of such date
with respect to such portion.
7.5Effect of Termination of Service. Subject to earlier termination of the SAR
as otherwise provided herein and unless otherwise provided by the Committee in
the grant of an SAR and set forth in the Award Agreement, an SAR shall be
exercisable after a Participant's termination of Service only as provided in the
Award Agreement.
7.6Nontransferability of SARs. During the lifetime of the Participant, an SAR
shall be exercisable only by the Participant or the Participant's guardian or
legal representative. Prior to the exercise of an SAR, the SAR shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant's beneficiary, except transfer by will or by the laws of
descent and distribution.
8.Terms and Conditions of Restricted Stock Awards.
Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No Restricted Stock Award or purported
Restricted Stock Award shall be a valid and binding obligation of the Company
unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:
8.1Types of Restricted Stock Awards Authorized. Restricted Stock Awards may or
may not require the payment of cash compensation for the Stock. Restricted Stock
Awards may be granted upon such conditions as the Committee shall determine,
including, without limitation, upon the attainment of one or more Performance
Goals described in Section 9.4. If either the grant of a Restricted Stock Award
or the lapsing of the Restriction Period is to be contingent upon the attainment
of one or more Performance Goals, the Committee shall follow procedures
substantially equivalent to those set forth in Sections 9.3 through 9.5(a).
8.2Purchase Price. The purchase price, if any, for shares of Stock issuable
under each Restricted Stock Award and the means of payment shall be established
by the Committee in its discretion.
8.3Purchase Period. A Restricted Stock Award requiring the payment of cash
consideration shall be exercisable within a period established by the Committee;
provided, however, that no Restricted Stock Award granted to a prospective
Employee, prospective Consultant or prospective Director may become exercisable
prior to the date on which such person commences Service.
8.4Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award may or may not be made subject to Vesting Conditions
based upon the



18

--------------------------------------------------------------------------------



satisfaction of such Service requirements, conditions, restrictions or
performance criteria, including, without limitation, Performance Goals as
described in Section 9.4, as shall be established by the Committee and set forth
in the Award Agreement evidencing such Award. During any Restriction Period in
which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than as provided in the Award
Agreement or as provided in Section 8.7. Upon request by the Company, each
Participant shall execute any agreement evidencing such transfer restrictions
prior to the receipt of shares of Stock hereunder.
8.5Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.4 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a stockholder of the Company holding shares of Stock,
including the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. However, in the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in
Section 4.2, any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant's Restricted Stock Award shall be immediately
subject to the same Vesting Conditions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid or
adjustments were made.
8.6Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Restricted Stock Award and set forth in the Award Agreement,
if a Participant's Service terminates for any reason, whether voluntary or
involuntary (including the Participant's death or Disability), then the
Participant shall forfeit to the Company any shares acquired by the Participant
pursuant to a Restricted Stock Award which remain subject to Vesting Conditions
as of the date of the Participant's termination of Service in exchange for the
payment of the purchase price, if any, paid by the Participant. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company.
8.7Nontransferability of Restricted Stock Award Rights. Prior to the issuance of
shares of Stock pursuant to a Restricted Stock Award, rights to acquire such
shares shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance or garnishment by creditors
of the Participant or the Participant's beneficiary, except transfer by will or
the laws of descent and distribution. All rights with respect to a Restricted
Stock Award granted to a Participant hereunder shall be exercisable during his
or her lifetime only by such Participant or the Participant's guardian or legal
representative.
9.Terms and Conditions of Performance Awards.
Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully



19

--------------------------------------------------------------------------------



executed Award Agreement. Award Agreements evidencing Performance Awards may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:
9.1Types of Performance Awards Authorized. Performance Awards may be in the form
of either Performance Shares or Performance Units. Each Award Agreement
evidencing a Performance Award shall specify the number of Performance Shares or
Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.
9.2Initial Value of Performance Shares and Performance Units. Unless otherwise
provided by the Committee in granting a Performance Award, each Performance
Share shall have an initial value equal to the Fair Market Value of one (1)
share of Stock, subject to adjustment as provided in Section 4.2, on the
effective date of grant of the Performance Share. Each Performance Unit shall
have an initial value determined by the Committee. The final value payable to
the Participant in settlement of a Performance Award determined on the basis of
the applicable Performance Award Formula will depend on the extent to which
Performance Goals established by the Committee are attained within the
applicable Performance Period established by the Committee.
9.3Establishment of Performance Period, Performance Goals and Performance Award
Formula. In granting each Performance Award, the Committee shall establish in
writing the applicable Performance Period, Performance Award Formula and one or
more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. To the extent
compliance with the requirements under Section 162(m) with respect to
“performance-based compensation” is desired, the Committee shall establish the
Performance Goal(s) and Performance Award Formula applicable to each Performance
Award no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period or (b) the date on which 25%
of the Performance Period has elapsed, and, in any event, at a time when the
outcome of the Performance Goals remains substantially uncertain. Once
established, the Performance Goals and Performance Award Formula shall not be
changed during the Performance Period. The Company shall notify each Participant
granted a Performance Award of the terms of such Award, including the
Performance Period, Performance Goal(s) and Performance Award Formula.
9.4Measurement of Performance Goals. Performance Goals shall be established by
the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:
(a)Performance Measures. Performance Measures may be one or more of the
following, as determined by the Committee: (i) revenues; (ii) gross margin;
(iii) operating margin; (iv) operating income; (v) earnings before tax;
(vi) earnings before interest, taxes and depreciation and amortization;
(vii) net income; (viii) expenses; (ix) the



20

--------------------------------------------------------------------------------



market price of the Stock; (x) earnings per share; (xi) return on stockholder
equity; (xii) return on capital; (xiii) return on net assets; (xiv) economic
value added; (xv) market share; (xvi) customer service; (xvii) customer
satisfaction; (xviii) safety; (xix) total stockholder return; (xx) free cash
flow; or (xxi) such other measures as determined by the Committee consistent
with this Section 9.4(a).
(b)Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value or as a value determined relative to a
standard selected by the Committee.
9.5Settlement of Performance Awards.
(a)Determination of Final Value. As soon as practicable following the completion
of the Performance Period applicable to a Performance Award, the Committee shall
certify in writing the extent to which the applicable Performance Goals have
been attained and the resulting final value of the Award earned by the
Participant and to be paid upon its settlement in accordance with the applicable
Performance Award Formula.
(b)Discretionary Adjustment of Award Formula. In its discretion, the Committee
may, either at the time it grants a Performance Award or at any time thereafter,
provide for the positive or negative adjustment of the Performance Award Formula
applicable to a Performance Award that is not intended to constitute “qualified
performance based compensation” to a “covered employee” within the meaning of
Section 162(m) (a “Covered Employee”) to reflect such Participant's individual
performance in his or her position with the Company or such other factors as the
Committee may determine. With respect to a Performance Award intended to
constitute qualified performance-based compensation to a Covered Employee, the
Committee shall have the discretion to reduce some or all of the value of the
Performance Award that would otherwise be paid to the Covered Employee upon its
settlement notwithstanding the attainment of any Performance Goal and the
resulting value of the Performance Award determined in accordance with the
Performance Award Formula.
(c)Payment in Settlement of Performance Awards. As soon as practicable following
the Committee's determination and certification in accordance with
Sections 9.5(a) and (b), payment shall be made to each eligible Participant (or
such Participant's legal representative or other person who acquired the right
to receive such payment by reason of the Participant's death) of the final value
of the Participant's Performance Award. Payment of such amount shall be made in
cash, shares of Stock, or a combination thereof as determined by the Committee.
9.6Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Performance Share Awards until the date of the issuance of such shares, if any
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement



21

--------------------------------------------------------------------------------



evidencing any Performance Share Award that the Participant shall be entitled to
receive Dividend Equivalents with respect to the payment of cash dividends on
Stock having a record date prior to the date on which the Performance Shares are
settled or forfeited. Such Dividend Equivalents, if any, shall be credited to
the Participant in the form of additional whole Performance Shares as of the
date of payment of such cash dividends on Stock. The number of additional
Performance Shares to be so credited shall be determined by dividing (a) the
amount of cash dividends paid on such date with respect to the number of shares
of Stock represented by the Performance Shares previously credited to the
Participant by (b) the Fair Market Value per share of Stock on such date.
Dividend Equivalents may be paid currently or may be accumulated and paid to the
extent that Performance Shares become nonforfeitable, as determined by the
Committee. Settlement of Dividend Equivalents may be made in cash, shares of
Stock, or a combination thereof as determined by the Committee, and may be paid
on the same basis as settlement of the related Performance Share as provided in
Section 9.5, except that fractional shares shall be paid in cash within thirty
(30) days following the date of settlement of the Performance Share Award.
Dividend Equivalents shall not be paid with respect to Performance Units. In the
event of a dividend or distribution paid in shares of Stock or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.2, appropriate adjustments shall be made in the
Participant's Performance Share Award so that it represents the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would be
entitled by reason of the shares of Stock issuable upon settlement of the
Performance Share Award, and all such new, substituted or additional securities
or other property shall be immediately subject to the same Performance Goals as
are applicable to the Award.
9.7Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Performance Award and set forth in the Award Agreement, the
effect of a Participant's termination of Service on the Performance Award shall
be as follows:
(a)Death or Disability. If the Participant's Service terminates because of the
death or Disability of the Participant before the completion of the Performance
Period applicable to the Performance Award, the final value of the Participant's
Performance Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of months of the Participant's
Service during the Performance Period. Payment shall be made following the end
of the Performance Period in any manner permitted by Section 9.5.
(b)Other Termination of Service. If the Participant's Service terminates for any
reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety; provided, however, that in the event of an involuntary termination of
the Participant's Service, the Committee, in its sole discretion, may waive the
automatic forfeiture of all or any portion of any such Award.
9.8Nontransferability of Performance Awards. Prior to settlement in accordance
with the provisions of the Plan, no Performance Award shall be subject in any



22

--------------------------------------------------------------------------------



manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant's beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Performance Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant's guardian or legal representative.
10.Terms and Conditions of Restricted Stock Unit Awards.
Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish. No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
10.1Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may be
granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 9.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 9.3
through 9.5(a).
10.2Vesting. Restricted Stock Units may or may not be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 9.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.
10.3Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to the date on which Restricted Stock Units held by such
Participant are settled. Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock. The number of additional
Restricted Stock Units to be so credited shall be determined by dividing (a) the
amount of cash dividends paid on such date with respect to the number of shares
of Stock represented by the Restricted Stock Units previously credited to the
Participant by (b) the Fair Market Value per share of Stock on such date. Such
additional Restricted Stock Units shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time (or as
soon thereafter as practicable) as the Restricted Stock Units originally subject
to the Restricted Stock Unit Award, except that fractional shares may be settled
in cash within thirty (30) days following the date of settlement of



23

--------------------------------------------------------------------------------



the Restricted Stock Unit Award. In the event of a dividend or distribution paid
in shares of Stock or any other adjustment made upon a change in the capital
structure of the Company as described in Section 4.2, appropriate adjustments
shall be made in the Participant's Restricted Stock Unit Award so that it
represents the right to receive upon settlement any and all new, substituted or
additional securities or other property (other than normal cash dividends) to
which the Participant would entitled by reason of the shares of Stock issuable
upon settlement of the Award, and all such new, substituted or additional
securities or other property shall be immediately subject to the same Vesting
Conditions as are applicable to the Award.
10.4Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Restricted Stock Unit Award and set forth in the Award
Agreement, if a Participant's Service terminates for any reason, whether
voluntary or involuntary (including the Participant's death or Disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant's termination of Service.
10.5Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant's Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 10.3) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes. Notwithstanding the
foregoing, if permitted by the Committee and set forth in the Award Agreement,
the Participant may elect in accordance with terms specified in the Award
Agreement to defer receipt of all or any portion of the shares of Stock or other
property otherwise issuable to the Participant pursuant to this Section.
10.6Nontransferability of Restricted Stock Unit Awards. Prior to the issuance of
shares of Stock in settlement of a Restricted Stock Unit Award, the Award shall
not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant's beneficiary, except transfer by will or by the
laws of descent and distribution. All rights with respect to a Restricted Stock
Unit Award granted to a Participant hereunder shall be exercisable during his or
her lifetime only by such Participant or the Participant's guardian or legal
representative.
11.Deferred Compensation Awards.
11.1Establishment of Deferred Compensation Award Programs. This Section 11 shall
not be effective unless and until the Committee determines to establish a
program pursuant to this Section. The Committee, in its discretion and upon such
terms and conditions as it may determine, may establish one or more programs
pursuant to the Plan under which:
(a)Participants designated by the Committee who are Insiders or otherwise among
a select group of highly compensated Employees may irrevocably elect, prior to a
date specified by the Committee, to reduce such Participant's compensation
otherwise



24

--------------------------------------------------------------------------------



payable in cash (subject to any minimum or maximum reductions imposed by the
Committee) and to be granted automatically at such time or times as specified by
the Committee one or more Awards of Stock Units with respect to such numbers of
shares of Stock as determined in accordance with the rules of the program
established by the Committee and having such other terms and conditions as
established by the Committee.
(b)Participants designated by the Committee who are Insiders or otherwise among
a select group of highly compensated Employees may irrevocably elect, prior to a
date specified by the Committee, to be granted automatically an Award of Stock
Units with respect to such number of shares of Stock and upon such other terms
and conditions as established by the Committee in lieu of:
(i)shares of Stock otherwise issuable to such Participant upon the exercise of
an Option;
(ii)cash or shares of Stock otherwise issuable to such Participant upon the
exercise of an SAR; or
(iii)cash or shares of Stock otherwise issuable to such Participant upon the
settlement of a Performance Award or Performance Unit.
11.2Terms and Conditions of Deferred Compensation Awards. Deferred Compensation
Awards granted pursuant to this Section 11 shall be evidenced by Award
Agreements in such form as the Committee shall from time to time establish. No
such Deferred Compensation Award or purported Deferred Compensation Award shall
be a valid and binding obligation of the Company unless evidenced by a fully
executed Award Agreement. Award Agreements evidencing Deferred Compensation
Awards may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:
(a)Vesting Conditions. Deferred Compensation Awards shall not be subject to any
vesting conditions.
(b)Terms and Conditions of Stock Units.
(i)Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by Stock
Units until the date of the issuance of such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). However, a Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
having a record date prior to date on which Stock Units held by such Participant
are settled. Such Dividend Equivalents shall be paid by crediting the
Participant with additional whole and/or fractional Stock Units as of the date
of payment of such cash dividends on Stock. The method of determining the number
of additional Stock Units to be so credited shall be specified by the Committee
and set forth in the Award Agreement. Such additional Stock Units shall be
subject to the same terms and conditions and shall be settled



25

--------------------------------------------------------------------------------



in the same manner and at the same time (or as soon thereafter as practicable)
as the Stock Units originally subject to the Stock Unit Award. In the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in
Section 4.2, appropriate adjustments shall be made in the Participant's Stock
Unit Award so that it represent the right to receive upon settlement any and all
new, substituted or additional securities or other property (other than normal
cash dividends) to which the Participant would be entitled by reason of the
shares of Stock issuable upon settlement of the Award.
(ii)Settlement of Stock Unit Awards. A Participant electing to receive an Award
of Stock Units pursuant to this Section 11 shall specify at the time of such
election a settlement date with respect to such Award. The Company shall issue
to the Participant as soon as practicable following the earlier of the
settlement date elected by the Participant or the date of termination of the
Participant's Service, a number of whole shares of Stock equal to the number of
whole Stock Units subject to the Stock Unit Award. Such shares of Stock shall be
fully vested, and the Participant shall not be required to pay any additional
consideration (other than applicable tax withholding) to acquire such shares.
Any fractional Stock Unit subject to the Stock Unit Award shall be settled by
the Company by payment in cash of an amount equal to the Fair Market Value as of
the payment date of such fractional share.
(iii)Nontransferability of Stock Unit Awards. Prior to their settlement in
accordance with the provision of the Plan, no Stock Unit Award shall be subject
in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant's beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Stock Unit Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant's guardian or legal representative.
12.Other Stock-Based Awards.
In addition to the Awards set forth in Sections 6 through 11 above, the
Committee, in its sole discretion, may carry out the purpose of this Plan by
awarding Stock-Based Awards as it determines to be in the best interests of the
Company and subject to such other terms and conditions as it deems necessary and
appropriate.
13.Effect of Change in Control on Options and SARs.
13.1Accelerated Vesting. The Committee, in its sole discretion, may provide in
any Award Agreement or, in the event of a Change in Control, may take such
actions as it deems appropriate to provide for the acceleration of the
exercisability and vesting in connection with such Change in Control of any or
all outstanding Options and SARs and shares acquired upon the exercise of such
Options and SARs upon such conditions and to such extent as the Committee shall
determine. The previous sentence notwithstanding such acceleration shall not
occur to the extent an Option or SAR is assumed or substituted with a
substantially similar award in connection with a Change in Control.



26

--------------------------------------------------------------------------------



13.2Assumption or Substitution. In the event of a Change in Control, the
surviving, continuing, successor, or purchasing corporation or other business
entity or parent thereof, as the case may be (the “Acquiring Corporation”), may,
without the consent of the Participant, either assume the Company's rights and
obligations under outstanding Options and SARs or substitute for outstanding
Options and SARs substantially equivalent options or stock appreciation rights
for the Acquiring Corporation's stock. Any Options or SARs which are neither
assumed or substituted for by the Acquiring Corporation in connection with the
Change in Control nor exercised as of the date of the Change in Control shall
terminate and cease to be outstanding effective as of the date of the Change in
Control. Notwithstanding the foregoing, shares acquired upon exercise of an
Option or SAR prior to the Change in Control and any consideration received
pursuant to the Change in Control with respect to such shares shall continue to
be subject to all applicable provisions of the Award Agreement evidencing such
Award except as otherwise provided in such Award Agreement. Furthermore,
notwithstanding the foregoing, if the corporation the stock of which is subject
to the outstanding Options or SARs immediately prior to an Ownership Change
Event described in Section 2.1(z)(i) constituting a Change in Control is the
surviving or continuing corporation and immediately after such Ownership Change
Event less than fifty percent (50%) of the total combined voting power of its
voting stock is held by another corporation or by other corporations that are
members of an affiliated group within the meaning of Section 1504(a) of the Code
without regard to the provisions of Section 1504(b) of the Code, the outstanding
Options and SARs shall not terminate unless the Board otherwise provides in its
discretion.
13.3Effect of Change in Control on Awards Other Than Options and SARs. The
Committee may, in its discretion, provide in any Award Agreement evidencing any
Award other than an Option or SAR that, in the event of a Change in Control, the
lapsing of any applicable Vesting Condition, vesting restriction, Restriction
Period, Performance Goal or other limitation applicable to the Award or the
Stock subject to such Award held by a Participant whose Service has not
terminated prior to the Change in Control shall be accelerated and/or waived,
effective immediately prior to the consummation of the Change in Control, to
such extent as specified in such Award Agreement; provided, however, that such
acceleration or waiver shall not occur to the extent an Award is assumed or
substituted with a substantially equivalent Award in connection with the Change
in Control. Any acceleration, waiver or the lapsing of any restriction that was
permissible solely by reason of this Section 13.3 and the provisions of such
Award Agreement shall be conditioned upon the consummation of the Change in
Control.
14.Compliance with Securities Law.
The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the



27

--------------------------------------------------------------------------------



registration requirements of the Securities Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company's legal counsel to be necessary to the lawful issuance and
sale of any shares hereunder shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. As a condition to issuance of any Stock,
the Company may require the Participant to satisfy any qualifications that may
be necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
15.Tax Withholding.
15.1Tax Withholding in General. The Company shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, including by means of a cashless
exercise or net exercise of an Option, to make adequate provision for, the
federal, state, local and foreign taxes, if any, required by law to be withheld
by the Participating Company Group with respect to an Award or the shares
acquired pursuant thereto. The Company shall have no obligation to deliver
shares of Stock, to release shares of Stock from an escrow established pursuant
to an Award Agreement, or to make any payment in cash under the Plan until the
Participating Company Group's tax withholding obligations have been satisfied by
the Participant.
15.2Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.
16.Amendment or Termination of Plan.
The Board or the Committee may amend, suspend or terminate the Plan at any time.
However, without the approval of the Company's stockholders, there shall be
(a) no increase in the maximum aggregate number of shares of Stock that may be
issued under the Plan (except by operation of the provisions of Section 4.2),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, and (c) no other amendment of the Plan that would require approval of
the Company's stockholders under any applicable law, regulation or rule. No
amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Board or the Committee. In
any event, no amendment, suspension or termination of the Plan may adversely
affect any then outstanding Award without the consent of the Participant unless
necessary to comply with any applicable law, regulation or rule.
17.Miscellaneous Provisions.
17.1Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee



28

--------------------------------------------------------------------------------



in its discretion at the time the Award is granted. The Company shall have the
right to assign at any time any repurchase right it may have, whether or not
such right is then exercisable, to one or more persons as may be selected by the
Company. Upon request by the Company, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Stock hereunder and shall promptly present to the Company any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.
17.2Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company's common stockholders.
17.3Rights as Employee, Consultant or Director. No person, even though eligible
pursuant to Section 5, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant. Nothing in the
Plan or any Award granted under the Plan shall confer on any Participant a right
to remain an Employee, Consultant or Director or interfere with or limit in any
way any right of a Participating Company to terminate the Participant's Service
at any time. To the extent that an Employee of a Participating Company other
than the Company receives an Award under the Plan, that Award shall in no event
be understood or interpreted to mean that the Company is the Employee's employer
or that the Employee has an employment relationship with the Company.
17.4Rights as a Stockholder. A Participant shall have no rights as a stockholder
with respect to any shares covered by an Award until the date of the issuance of
such shares (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). No adjustment shall be
made for dividends, distributions or other rights for which the record date is
prior to the date such shares are issued, except as provided in Section 4.2 or
another provision of the Plan.
17.5Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.
17.6Severability. If any one or more of the provisions (or any part thereof) of
this Plan shall be held invalid, illegal or unenforceable in any respect, such
provision shall be modified so as to make it valid, legal and enforceable, and
the validity, legality and enforceability of the remaining provisions (or any
part thereof) of the Plan shall not in any way be affected or impaired thereby.
17.7Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant's death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant's lifetime. If a married Participant designates a beneficiary other
than the Participant's spouse, the effectiveness of such designation may be
subject to the consent of the Participant's spouse. If a



29

--------------------------------------------------------------------------------



Participant dies without an effective designation of a beneficiary who is living
at the time of the Participant's death, the Company will pay any remaining
unpaid benefits to the Participant's legal representative.
17.8Unfunded Obligation. Participants shall have the status of general unsecured
creditors of the Company. Any amounts payable to Participants pursuant to the
Plan shall be unfunded and unsecured obligations for all purposes, including,
without limitation, Title I of the Employee Retirement Income Security Act of
1974. No Participating Company shall be required to segregate any monies from
its general funds, or to create any trusts, or establish any special accounts
with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Committee or
any Participating Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant's creditors in any
assets of any Participating Company. The Participants shall have no claim
against any Participating Company for any changes in the value of any assets
which may be invested or reinvested by the Company with respect to the Plan.
Each Participating Company shall be responsible for making benefit payments
pursuant to the Plan on behalf of its Participants or for reimbursing the
Company for the cost of such payments, as determined by the Company in its sole
discretion. In the event the respective Participating Company fails to make such
payment or reimbursement, a Participant's (or other individual's) sole recourse
shall be against the respective Participating Company, and not against the
Company. A Participant's acceptance of an Award pursuant to the Plan shall
constitute agreement with this provision.



30

--------------------------------------------------------------------------------



FRENCH ADDENDUM TO QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
 



1.    Introduction.


(a)    The Board of Directors of QUALCOMM Incorporated (the “Company”) has
established the QUALCOMM Incorporated 2006 Long-Term Incentive Plan (the
“Plan”), for the benefit of certain eligible persons, including employees of the
Company and its Affiliates and Subsidiary Corporations including its Affiliates
and Subsidiary Corporations in France.


(b)    Section 3.5(j) of the Plan specifically authorizes the Compensation
Committee (the “Committee”) or such other committee duly appointed by the Board
of Directors (the “Board”), or the Board itself, to administer the Plan and to
adopt sub-plans or supplements to, or alternative versions of, the Plan,
including, without limitation, as the Committee deems necessary or desirable to
comply with the laws or regulations of or to accommodate the tax policy,
accounting principles or custom of, foreign jurisdictions whose citizens may be
granted Awards under the Plan. The Committee has determined that it is necessary
and advisable to establish a sub-plan for the purpose of permitting stock
options to qualify for favorable income tax and social security treatment in
France. The Committee, therefore, intends to establish a sub-plan of the Plan
for the purpose of granting options which qualify for the favorable treatment in
France applicable to options granted under Sections L. 225-177 to L. 225-186 of
the French Commercial Code, as amended, (“Qualified Options”) to qualifying
employees who are resident in France for French tax purposes.


(c)    The terms of the Plan applicable to stock options, as set out in Appendix
1 hereto, shall, subject to the modifications in the following rules, constitute
the Rules of the QUALCOMM Incorporated 2006 Long-Term Incentive Plan for
employees who are French tax residents and/or subject to social security
contributions in France (the “French Addendum”). Under the French Addendum,
qualifying employees will be granted only stock options as defined under Section
2(f) of the French Addendum. The provisions of the Plan in Section 7, permitting
grants of stock appreciation rights, Section 8, permitting grants of restricted
stock awards, Section 9, permitting grants of performance units, Section 10,
permitting grants of restricted stock units, Section 11, permitting grants of
deferred compensation awards and Section 12, permitting grants of other
stock-based awards (as well as any other reference in the Plan to such types of
awards), are not applicable to participants in France under the French Addendum.


2.    Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as set forth in the Plan. The terms set forth below shall have the
following meanings:


(a)The term “Closed Period” shall mean (i) ten (10) trading days preceding and
following the disclosure to the public of the consolidated financial statements
or the annual statements of the Company, (ii) the period from the date the
corporate management of the



31

--------------------------------------------------------------------------------



Company possesses confidential information which could, if disclosed to the
public, significantly impact the quotation price of the shares of Stock of the
Company, until ten (10) trading days after the day such information is disclosed
to the public, or (iii) twenty (20) trading days following a distribution of a
dividend (i.e., the ex-dividend date) or of a general right to subscribe to
shares of Stock of the Company (i.e., a rights offering).


(b)The term “Date of Grant” shall be the date on which the Committee both:


(i)    designates the Optionee; and


(ii)    specifies the terms and conditions of the Option including the number of
optioned shares of Stock and the method for determining the exercise price.


(c)The term “Disability” shall mean disability as determined in categories 2 and
3 under Section L. 341-4 of the French Social Security Code and subject to the
fulfillment of related conditions.


(d)The term “Forced Retirement” shall mean forced retirement as determined under
Section L. 122-14-13 of the French Labor Code and subject to the fulfillment of
related conditions.


(e)The term “French Entity” shall mean:


(i)    companies in which the Company directly or indirectly holds at least 10%
of the voting rights and/or equity;


(ii)    companies which, directly or indirectly, hold at least 10% of the voting
rights and/or equity in the Company; and


(iii)    companies in which 50% of the equity or voting rights are held,
directly or indirectly, by a company which itself holds at least 50% of the
Company.


(f)The term “Option” shall include both:


(i)    purchase stock options (rights to acquire Stock repurchased by the
Company prior to the vesting of the Options); and


(ii)    subscription stock options (rights to subscribe newly issued Stock)


(g)     The term “Optionee” is defined as an eligible person who was granted a
Qualified Option, pursuant to Section 4 of this French Addendum.


3.    Closed Period. Qualified Options may not be granted during a Closed Period
as set forth by Section L. 225-177 of the French Commercial Code, as amended, to
the extent such Closed Periods are applicable to Qualified Options granted by
the Company. If the Date of Grant were



32

--------------------------------------------------------------------------------



to occur during an applicable Closed Period, the Date of Grant for Qualified
Options shall be the first date following the expiration of the Closed Period
which would not be a prohibited Date of Grant or another date, as determined by
the Committee.


4.    Eligibility.


(a)Subject to Section 4(c) below, any individual who, on the Date of Grant of
the Qualified Option, and to the extent required under French law, is employed
under the terms and conditions of an employment contract (“contrat de travail”)
by a French Entity or who is a corporate officer of a French Entity (subject to
Section 4(b) below) shall be eligible to receive, at the discretion of the
Committee, Qualified Options under this French Addendum, provided he or she also
satisfies the eligibility conditions of Section 5 of the Plan.


(b)Qualified Options may not be issued to a corporate officer of a French
Entity, other than the managing directors (Président du Conseil
d'Administration, Directeur Général, Directeur Général Délégué, Membre du
Directoire, Gérant de Sociétés par actions), unless the corporate officer is
employed (as defined by French law) by a French Entity, and is otherwise
eligible to receive Qualified Options under the Plan.


(c)Qualified Options may not be issued under this French Addendum to Optionees
owning more than ten percent (10%) of the Company's share capital or to
individuals other than employees and corporate officers of a French Entity, as
set forth in this Section 4.


5.    Term of Option. Options granted pursuant to this French Addendum will
expire no later than nine (9) years and (6) six months after the Date of Grant,
unless otherwise specified in the applicable Option Grant Notice. The Option
term will be extended only in the event of the death of an Optionee, but in no
event will any Qualified Option be exercisable beyond six (6) months following
the date of death of the Optionee.


6.    Modifications to Grant Terms. Notwithstanding any provision in the Plan,
the exercise price and number of shares of Stock underlying the Options shall
not be modified after the Date of Grant, except as provided in Section 10 of
this French Addendum, or as otherwise authorized by French law. To the extent
that modifications are not limited to those described in Section 10 or otherwise
authorized by French law, such modification may result in the Options no longer
qualifying for favorable tax and social security treatment under French law.


7.    Exercise Price and Consideration.


(a)    The exercise price for the Option shall be fixed by the Committee on the
Date of Grant. The exercise price shall be stated in the Stock Option Grant
Notice or other grant materials distributed to Optionees. In no event shall the
exercise price per share of Stock be less than the greater of the following:


(i)    with respect to purchase stock options over the Stock, the higher of
either 95% of the average closing price of such Stock during the twenty
(20) trading days immediately



33

--------------------------------------------------------------------------------



preceding the Date of Grant or 95% of the average purchase price paid for such
Stock by the Company;


(ii)    with respect to subscription stock options over the Stock, 95% of the
average closing price of such Stock during the twenty (20) trading days
immediately preceding the Date of Grant; and


(iii)    the minimum exercise price permitted under the Plan.


(b)    Upon exercise of an Option, payment of the full exercise price and any
required withholding tax or social security charges shall be paid either by:


(i)    cash;


(ii)    check;


(iii)    wire transfer;


(iv)    Cashless Exercise; or


(v)    any combination of the foregoing methods of payment.


No delivery, surrender or attestation to the ownership of previously owned Stock
having a Fair Market Value equal on the date of delivery equal to the aggregate
exercise price of the shares of Stock may be used to pay the exercise price.


(c)    The shares of Stock acquired upon exercise of the Option will be recorded
in an account in the name of the shareholder with a broker or in such other
manner as the Company may otherwise determine in order to ensure compliance with
applicable law.


8.    Exercise Dates and Terms.


(a)    At the time an Option is granted, the Committee shall fix the period
within which the Option may be exercised and shall determine any conditions that
must be satisfied before the Option may be exercised. Specifically, the
Committee may impose a four-year holding period, or if shorter, the period
specified for favorable tax and social security treatment pursuant to French
law, for the vesting or exercise of the Option or for the sale of the underlying
shares of Stock that may be acquired pursuant to exercise of an Option, which is
measured from the Date of Grant. Pursuant to French law, any restriction placed
on the sale of the shares will not exceed three years from the date of exercise
of the Option. Where this holding period is met, the Option may qualify for
favorable French tax and social security treatment.


(b)    To the extent applicable to Qualified Options granted by the Company, a
specific holding period for the shares of Stock or a restriction on exercise of
the Qualified Options shall be imposed for Optionees who qualify as a managing
director under French law (“mandataires



34

--------------------------------------------------------------------------------



sociaux”), as defined in Section 4(b) above, in the applicable Stock Option
Agreement.


(c)    If an Optionee's Service is terminated by reason of his or her death, his
or her outstanding Options shall thereafter be immediately vested and
exercisable in full under the conditions set forth by Section 9 of the French
Addendum.


(d)    In the event of death prior to the expiration of the Option term
following termination of Service, vested Options may be exercised only during
the six (6)-month period following the Optionee's death.


(e)    If an Optionee's Service is terminated by reason of Disability, his or
her Option will benefit from the favorable treatment of Qualified Options,
irrespective of the date of sale of the shares of Stock.


(f)    If an Optionee's Service is terminated by reason of his or her Forced
Retirement or dismissal as defined by Section 91-ter of Exhibit II to the French
Tax Code and as construed by the French Tax Circulars and subject to the
fulfillment of related conditions, his or her Option will benefit from the
favorable treatment of Qualified Options, irrespective of the date of sale of
the shares of Stock, only if exercised at least three months prior to the
effective date of the Forced Retirement or three months prior to the receipt of
the notice of dismissal by the Optionee.


(g)    If an Optionee's Service is terminated for reasons other than death,
Disability or gross or willful misconduct as defined under French labor rules,
the Options shall be exercisable as set forth in the Stock Option Agreement.


9.    Death. If an Optionee's Service is terminated by reason of his or her
death while he or she is actively employed, his or her Options may thereafter
(for the six (6)-month period following the death) be exercised in full (with
respect to all Options, vested or unvested at the time of death) by the
Optionee's legal representative or other person who acquired the right to
exercise the Option by reason of Optionee's death. Any Option which remains
unexercised shall expire six (6) months following the date of the Optionee's
death. The six (6) month exercise period will apply without regard to the term
of the Qualified Option as described in Section 5 of this French Addendum.


10.    Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.


(a)    Adjustments of the Qualified Options issued hereunder shall be made to
preclude the dilution or enlargement of benefits under the Qualified Options in
the event of a transaction by the Company as listed under Section L. 225-181 of
the French Commercial Code, as amended, and in case of a repurchase of shares of
Stock by the Company at a price higher than the stock quotation price in the
open market, and according to the provisions of Section L. 228-99 of the French
Commercial Code, as amended, as well as according to specific decrees.
Nevertheless, the Committee, at its discretion, may determine to make
adjustments in the case of a transaction for which adjustments are not
authorized under French law, in which case the Options may no longer qualify as
Qualified Options.



35

--------------------------------------------------------------------------------





(b)    In the event a Change in Control as set forth in Section 13 of the Plan,
adjustments to the terms and conditions of the Qualified Options or underlying
shares of Stock may be made only in accordance with the Plan and pursuant to
applicable French legal and tax rules. Nevertheless, the Committee, at its
discretion, may determine to make adjustments in the case of a transaction for
which adjustments are not authorized under French law, in which case the Options
may no longer qualify as Qualified Options.


(c)    Assumption or substitution of the Qualified Options in case of a Change
in Control, as well as an acceleration of the vesting and exercisability of the
Qualified Options or any other mechanism implemented upon such Change in
Control, or in any other event, to compensate the Optionees, may result in the
Options no longer being eligible for the favorable French tax and social
security regime.


11.    Disqualification of Options. In the event changes are made to the terms
and conditions of the Qualified Options due to any requirements under the
applicable laws of incorporation of the Company, or by decision of the Company's
shareholders, the Board or the Committee, the Options may no longer qualify for
the favorable French tax and social security regime. If the Options no longer
qualify as Qualified Options, the Committee may, in its sole discretion,
determine to lift, shorten or terminate certain restrictions applicable to the
vesting of the Options, the exercisability of the Options, or the sale of the
shares of Stock which may have been imposed under this French Addendum or in the
Stock Option Agreement delivered to the Optionee.


12.    Dividend Equivalents. Dividend equivalents as defined for in Section 2(m)
of the Plan shall not be paid to French Optionees.


13.    Interpretation. It is intended that Options granted under the French
Addendum shall qualify for the favorable tax and social security treatment
applicable to Options granted under Sections L. 225-177 to L. 225-186 of the
French Commercial Code, as amended, and in accordance with the relevant
provisions set forth by French tax law and the French tax administration, but no
undertaking is made to maintain such status. The terms of the French Addendum
shall be interpreted accordingly and in accordance with the relevant provisions
set forth by French tax and social security laws, as well as the French tax and
social security administrations and the relevant guidelines released by the
French tax and social security authorities and subject to the fulfillment of
legal, tax and reporting obligations. In the event of any conflict between the
provisions of this French Addendum and the Plan, the provisions of this French
Addendum shall control for any grants Qualified Options made thereunder to
Optionees in France.


14.    Employment Rights. The adoption of this French Addendum shall not confer
upon the Optionees, or any employees of a French Entity, any employment rights
and shall not be construed as a part of any employment contracts that a French
Entity has with its employees.


15.    Non-Transferability. Notwithstanding any provision in the Plan to the
contrary and, except in the case of death, the Options shall not be transferred
to any third party. In addition,



36

--------------------------------------------------------------------------------



the Options are only exercisable by the Optionee during the lifetime of the
Optionee.


16.    Amendments. Subject to the terms of the Plan, the Board or Committee
reserves the right to amend or terminate the French Addendum at any time.


17.    Adoption. This French Addendum, adopted on September 10, 2007 is
effective as of, and applies to grants made on or after, October 26, 2007.



37